



BRIGGS & STRATTON CORPORATION
2017 OMNIBUS INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
(PAYABLE IN CASH)
Participant:
[Insert name]

Performance Units:
_______

Performance Period:
Plan Year ____ through Plan Year ____

Performance Measures:
Core Operating Income (“Core OI”)

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
awards to the above-named employee (the “Participant”) under the Briggs &
Stratton Corporation 2017 Omnibus Incentive Plan (as the same may be amended
from time to time, the “Plan”) the number of Performance Units set forth above,
all in accordance with and subject to the attached Performance Unit Terms and
Conditions.
If there is any inconsistency between this Agreement and the Plan, the Plan
shall supersede the conflicting terms and conditions of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.
IN WITNESS WHEREOF, this Performance Unit Award Agreement has been duly executed
as of _______.


BRIGGS & STRATTON CORPORATION
By_________________________                    
Todd J. Teske
Chairman, President and CEO
PARTICIPANT
________________________________                    
«Name»
    





--------------------------------------------------------------------------------





Briggs & Stratton Corporation
Performance Unit Terms and Conditions
Section 1. Performance Period
The Performance Period commences on the first day of the three-year performance
period stated on the first page of the award and ends on the last day of such
period. As used herein, a “plan year” is the same as the Company’s fiscal year.
Section 2. Achievement of Performance Measures and Payout of Performance Units


(a)    The amount payable pursuant to this Agreement shall be based upon the
achievement of a level of Core OI as approved by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors for the last year of the
Performance Period, in accordance with the following table:
Performance Level
Core OI
Percentage of Target Earned
Minimum
$XXX million
25%
Target
$YYY million
100%
Maximum
$ZZZ million
200%

(b)“Core OI” is designed to measure the growth of the Company’s core operations
during the Performance Period and is defined as the Company’s Income from
Operations as reported in its consolidated financial statements filed with the
SEC for the last year of the Performance Period as adjusted by the Committee for
non-recurring, infrequent or non-operating items, net of any annual incentive
plan impact.
(c)    The amount earned shall be equal to the number of Performance Units
subject to the award times the Percentage of Target Earned per the table above
times $1, provided that the Performance Units will have no value if Core OI for
the last year of the Performance Period is less than the Minimum Performance
Level and in no event will the Percentage of Target Earned exceed 200%. Straight
line interpolation shall be used to determine the payout in the event the
ranking does not fall directly on one of the ranks listed in such table. For
example, if the award is for 50,000 Performance Units and the Percentage of
Target Earned is 117.25%, the payout would be $58,625 (i.e., 50,000 x 117.25% x
$1 = $58,625).
Section 3. Restrictive Covenants
It shall be a condition to the effectiveness of this Agreement that the
Participant shall have signed an employment or other agreement containing
customary provisions relating to noncompetition during employment,
nonsolicitation of employees and customers following employment, confidentiality
and assignment of inventions to the Company, in the form proposed by the
Company.
Section 4. Termination Provisions
(a)    Except as provided below, the Participant shall be eligible for payment
of the Performance Units as determined in Section 2 only if the Participant’s
employment with the Company (or one of its affiliates) continues through the end
of the Performance Period.
(b)    If the Participant’s employment terminates prior to the end of the
Performance Period by reason of the occurrence of such Participant’s Retirement,
Disability or death, a pro-rated payment will be provided as follows:





--------------------------------------------------------------------------------





(i)    In the event of Retirement or Disability, the pro-rated payment will be
computed as of the end of the Performance Period. The proration shall be based
on the number of full months that the Participant was employed during the
Performance Period prior to the Retirement or Disability.
(ii)    In the event of death, then notwithstanding any other provision of this
Agreement to the contrary, Core OI will be computed as of the end of the
Company’s fiscal year in which the death occurred and compared to a Target Core
OI calculated for such fiscal year that assumes an 8% cumulative annual growth
rate in Core OI from the beginning of the Performance Period through such fiscal
year-end. The amount paid shall equal the amount that would be payable based on
such comparison, using the same scaling and interpolation as described in
Section 2 and prorated to reflect the number of full months that the Participant
was employed during the Performance Period prior to death. Such amount shall be
paid in cash to the estate of the Participant as soon as practicable after the
computations described above.
(c)    If the Committee determines that (i) the Participant has breached any of
the obligations contained in the agreements referenced in Section 3 of this
Agreement during the Performance Period or (ii) the Performance Units were
awarded with respect to (A) a plan year for which there has been a material
restatement of the Company’s annual report to the SEC due to negligence or
misconduct by one or more persons or (B) any subsequent plan year having awards
materially affected by the restatement, the Company shall be entitled to declare
all or any portion of the Performance Units awarded under this Agreement to be
forfeited.
(d)    As used in this Section of this Agreement, “Disability” shall have the
meaning stated in Article 2.15 of the Plan and “Retirement” shall mean any
termination of employment by the Employee or the Company for reason other than
death after the Participant has achieved 30 years of service, age 62 with at
least 10 years of service or age 65.
Section 5. Form and Timing of Payment of Performance Units
(a)    The amount to be paid in respect of the Performance Units as finally
calculated herein shall be paid to the Participant in cash no later than two and
one-half months after the end of the Performance Period.
(b)    The Participant may not receive a cash payment in any calendar year under
the Performance Units of more than $3,500,000. In the event that the maximum
amount that may be paid under this Agreement, when combined with any other
Performance Units payable to the Participant in cash for a calendar year, would
cause the Participant to exceed the limit, the amount to be paid to the
Participant shall be reduced so that the limit is met. The amount subject to
such reduction shall be paid to the Participant in the following calendar year
if the Participant continues in employment for 12 months, provided that any
payment in the following calendar year shall also be subject to the foregoing
limit and, if the limit would be exceeded, the same process shall be repeated
until payment can be made without exceeding the limit or the Participant’s
employment is terminated.
Section 6. Nontransferability
The Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in this
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.





--------------------------------------------------------------------------------





Section 7. Administration
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan as amended from time to time, as well as
such rules and regulations as the Committee may adopt for administration of the
Plan. It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant. Any inconsistency between this Agreement and the Plan
shall be resolved in favor of the Plan.
Section 8. Miscellaneous
(a)    This Agreement shall not give the Participant any right to be retained in
the employ of the Company. The right and power of the Company to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the Plan or any award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. To the extent not preempted by federal
law, this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin.
(c)    The Company shall have the power and right to deduct or withhold, or
require the Participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising under this
Agreement.
(d)    In the event of a Change in Control as defined in Article 2.8 of the
Plan, all performance conditions shall be deemed satisfied as if target
performance was achieved, and awards will be settled pro rata based on the
proportion of the applicable Performance Period that lapsed through the date of
the Change in Control in compliance with any payment limitations of Article
17(c) of the Plan. Such deemed earned Performance Units shall be paid out in
cash as soon as practicable.





